       CASE 0:16-cr-00193-WMW-BRT Doc. 289 Filed 10/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                               Case No. 16-cr-0193 (WMW/BRT)


                              Plaintiff,
                                                        SECOND FINAL ORDER OF
        v.                                                   FORFEITURE

 Ronald David Johnson,


                              Defendant.


       WHEREAS, on November 17, 2017, the Court entered a Second Preliminary Order of

Forfeiture ordering Defendant Ronald David Johnson to forfeit to Plaintiff United States of

America, pursuant to 18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), real

property located in Elk River, Minnesota (the Real Property), legally described as:

              The South 436.00 feet to the West 250.00 feet to the Southwest
              1/4 of the Northwest 1/4 of Section 18, Township 33, Range
              26, Sherburne County, Minnesota;

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government Internet site (www.forfeiture.gov), beginning

on November 22, 2017, providing notice of the intent of the United States to dispose of the

Real Property in accordance with law, and of the right of third parties to petition the Court

within 60 days of the first date of posting for a hearing to adjudicate the validity of their

alleged legal interest in the Real Property;

       WHEREAS, the United States sent direct notice of the forfeiture to Afton B & D,

LLC, via certified mail, and the return receipt was signed on November 27, 2017;
       CASE 0:16-cr-00193-WMW-BRT Doc. 289 Filed 10/15/20 Page 2 of 2




       WHEREAS, Irene Matlin filed a petition with respect to the Real Property, which

was resolved through a Stipulation of Settlement and a Stipulation for Interlocutory Sale

of Real Property, and this Court issued an Order on January 9, 2018, approving the

Stipulation of Settlement and authorizing the requested interlocutory sale;

       WHEREAS, Dave Loehrer Construction, Inc., filed a petition with respect to the

Real Property and proceeds of its sale on August 27, 2019, and the United States entered

into a Stipulation of Settlement with Dave Loehrer Construction, Inc., to resolve the

petition, which this Court approved in a November 14, 2019 Order;

       WHEREAS, no other petitions have been filed with the Clerk of Court with respect

to the Real Property and the time for filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for a second final order of

forfeiture, (Dkt. 286), is GRANTED.

       2.     All right, title and interest in the Real Property are hereby forfeited to and

vested in the United States pursuant to 18 U.S.C. § 981(a)(1)(C), in conjunction with 28

U.S.C. § 2461(c).

       3.     The net proceeds of the sale of the Real Property shall be disposed of by the

United States in accordance with law.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 15, 2020                                  s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge


                                              2
